ORDER
ARTHUR N. VOTOLATO, Jr., Bankruptcy Judge.
Heard on the trustee’s motion to compel the debtor-in-possession to file its Chapter 11 report.
The trustee’s motion was granted on April 30, 1987, and the debtor-in-possession was ordered to file its Chapter 11 report forthwith. Having been historically uncooperative throughout the pendency of this case, through its principal Robert J. Marshall, the debtor-in-possession was warned that sanctions would be appropriate if it failed to file the Chapter 11 report, as ordered. Predictably, the debtor-in-possession failed to comply with that order, and it has not made any showing that it has attempted to comply with the April 30 order. Therefore, since the debtor-in-possession has, without reason or explanation, ignored said order, sanctions of $1,000 are imposed against Robert J. Marshall, president of the debtor-in-possession. See Gibbons v. Haddad (In re Haddad), 68 B.R. 944 (Bankr.D.Mass.1987) (bankruptcy court may exercise civil contempt powers under 11 U.S.C. § 105 in order to enforce its orders in core proceedings). Additional sanctions of $100 per day will be imposed for each day until the report is filed.